PER CURIAM.
Reginald E. Evans appeals the magistrate judge’s order * granting Defendant’s motion for summary judgment. We have reviewed the record and the magistrate judge’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Evans v. Caldera, No. CV-99-865-17-BC (D.S.C. filed May 29, 2002, entered May 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (2000).